DETAILED ACTION
Remarks
The instant application having Application Number 16/583,131 filed on September 25, 2019 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US Patent Publication No. 2018/0309784 A1, ‘CHEN’, hereafter) in view of Cinek et al. (US Patent Publication No. 2020/0012423 A1, ‘Cinek’, hereafter).

Regarding claim 1. CHEN teaches a method comprising: 
receiving, in an application on an electronic device, a message, the message being associated with a user and including information in a header portion of the message (a service message transmitted by a client, CHEN [0007], [0053]); 
determining, on the electronic device, a current state of messaging activity of the user based at least in part on a log of previous events associated with the user, wherein the log of previous events includes information that has been hashed using a cryptographic hash function (the defending apparatus obtains the information carried in the first preset field, the inherent information carried in the inherent field and the additional information carried in the at least one second preset field of the service message according to the rule agreed on with the client, processes the inherent information and the additional information according to the hash algorithm agreed on with the client, compares the hash value with the information carried in the first preset field, and determines whether to discard the service message according to the comparison result, as such, the purpose of defending against DDOS attacks is achieved; and comparing with the existing method for defending against DDOS attacks by analyzing characteristics of various service messages automatically through statistics and machine learning, CHEN [0053-0054]); 
CHEN does not teach
determining, on the electronic device using a set of rules provided by a machine learning model, that the user is likely to view the message based on the current state of the messaging activity of the user; and 
setting, on the electronic device, an indication that the message is important based on the determining.  
However, Cinek teaches
determining, on the electronic device using a set of rules provided by a machine learning model, that the user is likely to view the message based on the current state of the messaging activity of the user (notifications are being considered as important, on-going type etc. (i.e., current state of messaging) and the notifications are based on rule-based machine learning model, Cinek [0036]); and 
setting, on the electronic device, an indication that the message is important based on the determining (notifications are being considered as important, on-going type etc. (i.e., current state of messaging) and the notifications are based on rule-based machine learning model. … notification module or any other part of computing device may only store or make use of the personal information after receiving explicit consent from the user to do so (e.g., by a menu setting, or obtaining consent in other form). Computing device may encrypt or otherwise treat any personal information being analyzed and/or stored to remove the actual identity of the user before storing or making use of the personal, Cinek [0036-0038]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of CHEN and Cinek before him/her, to modify CHEN with the teaching of Cinek’s presentation hierarchy in a notification user interface.  One would have been motivated to do so for the benefit of improving usability and reduce interaction time between a user and the notification area, or otherwise promote more efficient user interactions with notifications, the computing device may categorize notifications and display notification messages of the notifications in a ranked order of categorical-importance that is tied to how notification messages are to be presented when presented in a notification pane or other notification area of a GUI (Cinek, Abstract and [0006]).
Regarding claim 2. CHEN as modified teaches, further comprising: 
receiving, in the application, a second message, the second message being associated with the user and including second information in a header portion of the second message (Cinek [0036]); 
determining, using a particular set of rules, that the second message is important, wherein the particular set of rules are predetermined rules that are provided without utilizing the machine learning model (Cinek [0036]); and 
setting an indication that the message is important based on the determining (Cinek [0036]). 
Regarding claim 5. CHEN as modified teaches, wherein the current state of the user indicates a likelihood that the user will read the message (Cinek [0036]).
Regarding claim 6. CHEN as modified teaches, wherein the current state of the user is based on a number of messages from a sender of the message that the user has not read, replied, sent, or forwarded over a past period of time (Cinek [0085-0086]). 
Regarding claim 7. CHEN as modified teaches, wherein the current state of the user is based on a fraction of messages from a sender of the message that the user has replied to over a past period of time (Cinek [0085-0086]). 
Regarding claim 8. CHEN as modified teaches, wherein the machine learning model is trained at a server (Cinek [0069]). 
Regarding claim 9. CHEN as modified teaches, wherein the machine learning model is trained based at least in part on log data associated with email messages of respective users from respective electronic devices (Cinek [0036]).  
Regarding claim 10. CHEN as modified teaches, wherein the log of previous events includes information that has been hashed using a cryptographic hash function and a salt associated with the user, the salt comprises random data, the application comprises an email application, and the message comprises an email message (CHEN [0054], [0108], [0190]). 
Regarding claim 11. CHEN teaches a system comprising: a processor; a memory device containing instructions, which when executed by the processor (The device includes: a processor and a memory storing at least one instruction. The processor is configured to execute the at least one instruction to: intercept a service message transmitted by a client to a server, CHEN [0016-0023], [0191]) cause the processor to: 
although claim 11 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 11. Therefore; claim 11 is rejected for at least the same reason as claim 1 above.
Regarding claims 12 and 15-19, the method steps of claims 2 and 5-10 substantially encompass the system recited in claims 12 and 15-19.  Therefore, claims 12 and 15-19 are rejected for at least the same reason as claims 2 and 5-10 above.
Regarding claim 20. CHEN teaches a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing apparatus to operate in a specific manner so that the instructions stored in the computer readable memory create an article of manufacture including instruction means which perform the functions, CHEN [0192-0193]) comprising: 
although claim 20 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 20. Therefore; claim 20 is rejected for at least the same reason as claim 1 above.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US Patent Publication No. 2018/0309784 A1, ‘CHEN’, hereafter) in view of Cinek et al. (US Patent Publication No. 2020/0012423 A1, ‘Cinek’, hereafter) and further in view of Robucci et al. (US Patent Publication No. 2015/0199045 A1, ‘Robucci’, hereafter).

Regarding claim 3. CHEN and Cinek do not teach, wherein the set of rules correspond to respective rules that have been learned by the machine learning model, and the log of previous events comprises at least an aggregation of actions performed by the user over a period of time.  
However, Robucci teaches
wherein the set of rules correspond to respective rules that have been learned by the machine learning model, and the log of previous events comprises at least an aggregation of actions performed by the user over a period of time (Once the messages are aggregated across observation channels, the cross-channel rules are preferably applied to the aggregated events to filter noise and generate features for the machine learning algorithm, Robucci [0078-0079]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of CHEN, Cinek and Robucci before him/her, to further modify CHEN with the teaching of Robucci’s systems and methods for proximity-based position, movement and gesture detection using capacity sensor arrays.  One would have been motivated to do so for the benefit of providing motion and gesture sensing solution that can: (1) reliably capture gestures regardless of the type of user, type of motion being captured and usage context; (2) that requires minimal set-up and maintenance; (3) causes minimal fatigue; and (4) is less intrusive than current solutions (Robucci [0009]).
Regarding claim 4. CHEN as modified teaches, wherein the log of previous events comprises one or more actions performed by the user on messages received by the application (Robucci [0078-0079]).  
Regarding claims 13 and 14, the method steps of claims 3 and 4 substantially encompass the system recited in claims 13 and 14.  Therefore, claims 13 and 14 are rejected for at least the same reason as claims 3 and 4 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168